Title: Notes on Reading an Account of Travel in China, [1762?]
From: Franklin, Benjamin
To: 


These notes in Franklin’s hand appear to have been memoranda jotted down during the reading of some unidentified account of travel in the Far East. The listing of the eclipses suggests that the date was not earlier than 1762, though Franklin’s reading might well have taken place considerably later.
 
[1762?]
Painted Candles, of what are they made?
Vinegar of Liche, what is it?
A Silversmith and his Apprentice earn 6s. 3d. in 22 Days. Their Provisions allow’d cost 3d. per Day.
Physicians Pay, for a Visit of 4 Miles, in a Chair receives One Mace 4 Candrins. Note the 4 Candrins is for Chair hire. The Mace is 7½d. Sterling 10 Candrins is a Mace
Oct. 17. 1762 between 5 and 6 PM. an Eclipse of the Sun
Nov. 12. 1761 A total Eclipse of the Moon near Canton, between 6 and 10 aClock PM
Nov 2. 1762 An Eclipse of the Moon at 4 in the Morning
Fees paid on a Gift from the King of £200 amounted to £23 5s. 6d.
